Exhibit 10.5
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Oxford
Resources GP, LLC, a Delaware limited liability company (“Company”), and Gregory
J. Honish (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive is currently employed by Company, which is the general
partner of Oxford Resource Partners, LP (“Oxford LP”), pursuant to that certain
Employment Agreement dated August 24, 2007, as amended March 30, 2009, which was
assigned to Company effective as of January 1, 2008 (the “Existing Agreement”);
and
     WHEREAS, effective as of the closing of the initial public offering of the
common units of Oxford LP (the “Effective Date”), Company and Executive desire
to amend the Existing Agreement in certain respects and, in connection
therewith, the parties desire to enter into this Agreement to replace and
supercede the Existing Agreement in its entirety as provided herein;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows,
effective as of the Effective Date:
ARTICLE 1: EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. Effective as of the Effective Date, and
continuing for the period of time set forth in Article 2 of this Agreement,
Executive’s employment by Company shall be subject to the terms and conditions
of this Agreement.
     1.2 Positions. From and after the Effective Date, Company shall employ
Executive in the position of Senior Vice President, Operations reporting to the
Chief Executive Officer of Company, or in such other positions as the parties
mutually may agree.
     1.3 Duties and Services. Executive agrees to serve in the position referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such office, as well as such additional
duties and services appropriate to such office which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time.
     1.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his primary business time, energy and
best efforts to the business and affairs of Company and its affiliates and not
to engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of Company, except with the consent of the Board of
Directors of Company (the “Board”). The foregoing notwithstanding, the parties
recognize and agree that Executive may engage in charitable and civic pursuits
without the consent of the Board, as long as such pursuits do not conflict with
the business and affairs of

 



--------------------------------------------------------------------------------



 



Company or its affiliates or interfere with Executive’s performance of his
duties hereunder, which shall be in the sole determination of the Board.
     1.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to continue the employment of Executive for the period beginning
on the Effective Date and ending on the second anniversary of the Effective Date
(the “Initial Expiration Date”); provided, however, that beginning on the
Initial Expiration Date, and on each anniversary of the Initial Expiration Date
thereafter, if this Agreement has not been terminated pursuant to paragraph 2.2
or 2.3, then said term of employment shall automatically be extended for an
additional one-year period, unless on or before the date that is 90 days prior
to the first day of any such extension period either party shall give written
notice (an “Expiration Notice”) to the other that no such automatic extension
shall occur.
     2.2 Company’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Company shall have the right to terminate Executive’s employment
under this Agreement for any of the following reasons:
     (i) upon Executive’s death;
     (ii) upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder for 90 or more days (whether or not consecutive) out of any
consecutive 180-day period;
     (iii) for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the duties and responsibilities required of him hereunder; (C) willfully engaged
in conduct that is materially injurious to Company or its affiliates (monetarily
or otherwise); (D) committed an act of fraud, embezzlement or willful breach of
fiduciary duty to Company or an affiliate (including the unauthorized disclosure
of confidential or proprietary material information of Company or an affiliate)
or (E) been convicted of (or pleaded no contest to) a crime involving fraud,
dishonesty or moral turpitude or any felony; or
     (iv) at any time for any other reason, or for no reason whatsoever, in the
sole discretion of the Board.
     2.3 Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

-2-



--------------------------------------------------------------------------------



 



     (i) for “Good Reason,” which shall mean, in connection with or based upon
(A) a material diminution in Executive’s responsibilities, duties or authority;
(B) a material diminution in Executive’s base compensation or (C) a material
breach by Company of any material provision of this Agreement; or
     (ii) at any time for any other reason, or for no reason whatsoever, in the
sole discretion of Executive.
     2.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving a 30-day written notice
to Executive that it has elected to terminate Executive’s employment hereunder
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to Company that he has elected
to terminate his employment hereunder and stating the effective date and reason
for such termination, provided that no such action shall alter or amend any
other provisions hereof or rights arising hereunder. In the case of any notice
by Executive of his intent to terminate his employment hereunder for Good
Reason, Executive shall provide Company with notice of the existence of the
condition(s) constituting the Good Reason within 60 days after the initial
existence of such condition(s) and Company shall have 30 days following
Executive’s provision of such notice to remedy such condition(s). If Company
remedies the condition(s) constituting the Good Reason within such 30 day
period, then Executive’s employment hereunder or as a post-term employment
continuation described in paragraph 4.1, as applicable, shall continue and his
notice of termination shall become void and of no further effect. If Company
does not remedy the condition(s) constituting the Good Reason within such 30 day
period, Executive’s employment with Company shall terminate on the date that is
31 days following the date of Executive’s notice of termination and Executive
shall be entitled to receive the payments and benefits described in paragraph
4.1 or 4.3, as applicable. The notice, remedy rights and termination timing
provisions applicable under this paragraph 2.4 in the case of Executive’s
election to terminate his employment for Good Reason are referred to
collectively as the “Good Reason Termination Procedure.”
     2.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, an automatic resignation of Executive from the Board
and from the board of directors or similar governing body of any affiliate of
Company, and an automatic resignation from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.
ARTICLE 3: COMPENSATION AND BENEFITS
     3.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum annual base salary of $185,000. Executive’s annual base salary
shall be reviewed by the Board (or a committee thereof) on an annual basis, and,
in the sole discretion of the Board (or

-3-



--------------------------------------------------------------------------------



 



such committee), such annual base salary may be increased, but not decreased
(except for a decrease that is consistent with reductions taken generally by
other executives of Company), effective as of any date determined by the Board.
Executive’s annual base salary shall be paid in equal installments in accordance
with Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.
     3.2 Bonuses and Incentive Compensation. For the calendar year in which
falls the Effective Date, and thereafter during the period of this Agreement,
Executive shall be eligible to receive an annual incentive performance bonus in
an amount equal to up to 50% of his annual base salary (or such greater
percentage, if any, as shall be approved by the Board). The amount of
Executive’s annual incentive performance bonus for any calendar year shall be
approved from time to time by the Board, based upon recommendations of the
Compensation Committee of the Board (“Compensation Committee”) and shall be
pro-rated for any period of employment by Company during a calendar year of less
than twelve months. The Compensation Committee’s recommendations may take into
account such criteria as it establishes in its discretion, including, without
limitation, recommendations from the Chief Executive Officer of the Company. In
addition, Executive shall also be eligible to receive awards under Company’s
Long-Term Incentive Plan, as determined by the Board.
     3.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (i) Business and Entertainment Expenses – Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.
     (ii) Vacation – For the calendar year during which the Effective Date
falls, and thereafter for each calendar year during the period of this
Agreement, Executive shall be entitled to three weeks of paid vacation
(pro-rated for any period of employment by Company during such calendar year of
less than twelve (12) months) and to all holidays provided to executives of
Company generally.
     (iii) Other Company Benefits – Except as provided in paragraph 3.2,
Executive and, to the extent applicable, Executive’s spouse, dependents and
beneficiaries, shall be allowed to participate in all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to other executive employees of Company. Such
benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by Company. Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION
     4.1 Termination by Expiration. If Executive’s employment hereunder shall be
terminated by expiration of the term as provided in paragraph 2.1 hereof
(including any extensions of the term of this Agreement thereunder) because
either party has provided an Expiration Notice, Executive’s employment with
Company shall nonetheless continue until such employment is actually terminated
by either Company or Executive upon such expiration or at any time thereafter,
with such actual termination and the effective date thereof to be stated in a
written notice to the other party which is provided in accordance with
Section 8.1, and, in the case of a termination following such expiration by
Executive for Good Reason (as described below), such notice shall be provided in
accordance with paragraph 2.4 and the Good Reason Termination Procedure shall
apply to any such termination. In the event an Expiration Notice is provided by
either party, all compensation and all benefits to Executive hereunder shall
continue to be provided until the expiration of such term, and thereafter
Executive shall receive such compensation and benefits as are determined by
Company (it being understood that determinations by Company in this regard could
provide Executive with Good Reason for purposes of the immediately following
sentence) until his employment with Company is actually so terminated. Upon such
actual termination of Executive’s employment with Company all compensation and
benefits shall terminate contemporaneously with termination of his employment
with Company, except as otherwise provided in the following sentence or under
any other agreement or plan of Company that provides post-termination benefits.
Upon any such actual termination of Executive’s employment with Company which is
upon or within 12 months following the expiration of the term as described in
paragraph 2.1 where the Expiration Notice was given by Company, and subject to
paragraph 4.4 below, if Executive’s employment with Company has been terminated
(a) by Company and such termination is for any reason other than a reason
encompassed by paragraph 2.2(i), 2.2(ii), or 2.2(iii) or (b) by Executive for
Good Reason (assuming for purposes of these clauses (a) and (b) only that this
Agreement were still in effect continually until and also at the time of any
such termination), then Company shall provide Executive with a lump sum cash
termination payment in an amount equal to 50% of Executive’s annual base salary
at the highest rate in effect at any time upon or following expiration of the
term as provided in paragraph 2.1 hereof. Subject to paragraph 4.4, any lump sum
cash termination payment due to Executive pursuant to the preceding sentence
shall be paid to Executive on the sixtieth (60th) day after the date of
Executive’s actual termination of employment with Company. For purposes of
clarity, Executive’s termination of employment hereunder by expiration of the
term as provided in paragraph 2.1 hereof is the only circumstance where
Executive’s employment with Company may continue following a termination of
employment hereunder, so that a termination of Executive’s employment hereunder
under any other provisions of this Agreement automatically also results in an
actual termination of Executive’s employment with Company.
     4.2 Termination by Company. If Executive’s employment hereunder shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, except as hereinafter provided, all compensation
and benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment (except as otherwise provided under any other
agreement or plan of Company that provides post-termination benefits); provided,
however, that, subject to paragraph 4.4 below, if such termination shall be for
any reason other than the expiration of the term as described in

-5-



--------------------------------------------------------------------------------



 



paragraph 2.1 or any reason other than a reason encompassed by paragraph 2.2(i),
2.2(ii), or 2.2(iii), then Company shall provide Executive with a lump sum cash
payment equal to one times Executive’s annual base salary at the rate in effect
under paragraph 3.1 on the date of such termination. Subject to paragraph 4.4,
any lump sum cash payment due to Executive pursuant to the preceding sentence
shall be paid to Executive on the sixtieth (60th) day after the date of
Executive’s termination of employment with Company.
     4.3 Termination by Executive. If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, except as hereinafter provided, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment (except as otherwise
provided under any other agreement or plan of Company that provides
post-termination benefits); provided, however, that, subject to paragraph 4.4
below, if such termination occurs for Good Reason, then Company shall provide
Executive with a lump sum cash payment equal to one times Executive’s annual
base salary at the rate in effect under paragraph 3.1 on the date of such
termination. Subject to paragraph 4.4, any lump sum cash payment due to
Executive pursuant to this paragraph shall be paid to Executive on the sixtieth
(60th) day after the date of Executive’s termination of employment with Company.
     4.4 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of the termination payments under
paragraph 4.1, 4.2 or 4.3 hereof, as applicable, Executive shall first execute a
release, in the form established by the Board, releasing the Board, Company, and
Company’s parent corporation, subsidiaries, affiliates, and their respective
shareholders, partners, officers, directors, employees, attorneys and agents
from any and all claims and from any and all causes of action of any kind or
character including, but not limited to, all claims or causes of action arising
out of Executive’s employment with Company or its affiliates or the termination
of such employment, but excluding all claims to vested benefits and payments
Executive may have under any compensation or benefit plan, program or
arrangement, including this Agreement. Executive shall provide such release no
later than 50 days after the date of his termination of employment with Company
and, as a condition to Company’s obligation to provide termination payments in
accordance with paragraphs 4.1, 4.2 and 4.3, Executive shall not revoke such
release. The performance of Company’s obligations hereunder and the receipt of
any termination payments provided under paragraphs 4.1, 4.2 and 4.3 shall
constitute full settlement of all such claims and causes of action.
     4.5 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 4. Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.
     4.6 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive

-6-



--------------------------------------------------------------------------------



 



hereby agree that the payments, if any, to be received by Executive pursuant to
this Article 4 shall be received by Executive as liquidated damages.
     4.7 Section 409A Matters. Notwithstanding any provision in this Agreement
to the contrary, if Executive is a specified employee (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance thereunder and determined in
accordance with any method selected by Company that is permitted under the
regulations issued under Section 409A of the Code), and the payment of any
amount or benefit under this Agreement to or on behalf of Executive would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six months after Executive’s separation from
service (or if such date does not fall on a business day of Company, the next
following business day of Company), or such earlier date upon which such amount
can be paid or provided under Section 409A of the Code without being subject to
such additional taxes and interest; provided, however, that Executive shall be
entitled to receive the maximum amount permissible under Section 409A of the
Code and the applicable administrative guidance thereunder during the six-month
period following his separation from service that will not result in the
imposition of any additional tax or penalties on such amount. For all purposes
of this Agreement, Executive shall be considered to have terminated employment
with Company when Executive incurs a “separation from service” with Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and the applicable
administrative guidance issued thereunder. To the extent that Section 409A of
the Code is applicable to this Agreement, the provisions of this Agreement shall
be interpreted as necessary to comply with such section and the applicable
administrative guidance issued thereunder.
     4.8 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to his ownership rights in Oxford LP, and other benefits under the
plans and programs maintained by Company shall be governed by the separate
agreements, plans and the other documents and instruments governing such
matters.
ARTICLE 5: PROTECTION OF CONFIDENTIAL INFORMATION
     5.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the

-7-



--------------------------------------------------------------------------------



 



identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, marketing and merchandising techniques, business plans, computer
software or programs, computer software and database technologies, prospective
names and marks) (collectively, “Confidential Information”) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company (or
its affiliates). Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression (collectively, “Work Product”) are and shall be the sole and
exclusive property of Company (or its affiliates). Upon Executive’s termination
of employment with Company, for any reason, Executive promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to
Company.
     5.2 Disclosure to Executive. Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates).
     5.3 No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by Company, make any
unauthorized disclosure of, and will prevent the removal from Company premises
of, Confidential Information or Work Product of Company (or its affiliates), or
make any use thereof, except in the carrying out of Executive’s responsibilities
during the course of Executive’s employment with Company. Executive shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by him hereunder to observe the
terms and conditions set forth herein as though each such person or entity was
bound hereby. Executive shall have no obligation hereunder to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Executive shall provide Company with prompt notice
of such requirement prior to making any such disclosure, so that Company may
seek an appropriate protective order or otherwise contest such disclosure. At
the request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control. Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 5. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential

-8-



--------------------------------------------------------------------------------



 



Information and Work Product to the same extent, and on the same basis, as
Company’s Confidential Information and Work Product.
     5.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
     5.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right, title
and interest in and to Work Product and the execution of all formal assignment
documents requested by Company or its nominee and the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.
     5.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 5 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 5 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 5 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
ARTICLE 6: NON-COMPETITION OBLIGATIONS
     6.1 Non-competition Obligations. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder; to protect the
trade secrets and confidential information of Company and its affiliates that
have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, or the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the provisions of this Article 6.
Executive agrees that during the period of Executive’s non-competition
obligations hereunder, Executive shall not, directly or indirectly for Executive
or for

-9-



--------------------------------------------------------------------------------



 



others, in any geographic area or market where Company is conducting any
business as of the date of termination of the employment relationship:

  (i)   engage in any business that is competitive with the business conducted
by Company;     (ii)   render any advice or services to, or otherwise assist,
any other person, association, or entity who is engaged, directly or indirectly,
with any business that is competitive with the business conducted by Company;  
  (iii)   induce any employee of Company or its affiliates to terminate his or
her employment with Company or its affiliates, or hire or assist in the hiring
of any such employee by any person, association, or entity not affiliated with
Company; or     (iv)   request or cause any customer of Company or its
affiliates to terminate any business relationship with Company or its
affiliates.

The non-competition obligations under this Agreement shall apply during the
period that Executive is employed by Company and shall continue for 12 months
after the date of the termination of Executive’s employment with Company for any
reason except any termination of this Agreement pursuant to paragraph 2.1
(Termination by Expiration). For the avoidance of doubt, the non-competition
obligations under this Agreement shall not continue after the date of the
termination of Executive’s employment with Company if such termination occurs
for any reason at any time at or after the expiration of this Agreement as
provided in paragraph 2.1 by reason of either Company or Executive having given
an Expiration Notice pursuant to paragraph 2.1. Executive understands that the
foregoing restrictions may limit Executive’s ability to engage in certain
businesses anywhere in the world during the period provided for above, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restriction.
     6.2 Enforcement and Remedies. Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Article 6 by Executive,
and Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then owing to Executive under this Agreement and/or to
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach of this Article 6, but shall be in addition to all remedies available
at law or in equity to Company, including, without limitation, the recovery of
damages from Executive and Executive’s agents involved in such breach and
remedies available to Company pursuant to other agreements with Executive.
     6.3 Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein

-10-



--------------------------------------------------------------------------------



 



set forth to be modified by such courts so as to be reasonable and enforceable
and, as so modified by the court, to be fully enforced.
ARTICLE 7: NONDISPARAGEMENT
     Executive shall refrain, both during the employment relationship and after
the employment relationship terminates, from publishing any oral or written
statements about Company, its affiliates, or any of such entities’ officers,
employees, agents or representatives that (i) are slanderous, libelous, or
defamatory; (ii) disclose private or confidential information about Company, its
affiliates, or any of such entities’ business affairs, officers, employees,
agents, or representatives; (iii) constitute an intrusion into the seclusion or
private lives of the officers, employees, agents, or representatives of Company
or its affiliates; (iv) give rise to unreasonable publicity about the private
lives of the officers, employees, agents, or representatives of Company or its
affiliates; (v) place Company, its affiliates, or any of such entities’
officers, employees, agents, or representatives in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Company, its affiliates, or any of such entities’ officers, employees, agents,
or representatives. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Company and its affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.
     Company agrees that, both during Executive’s employment relationship and
after the employment relationship terminates, Company, its affiliates, and such
entities’ officers, employees, agents or representatives shall refrain from
publishing any oral or written statements about Executive that (i) are
slanderous, libelous, or defamatory; (ii) disclose private or confidential
information about Executive; (iii) constitute an intrusion into the seclusion or
private life of Executive; (iv) give rise to unreasonable publicity about the
private life of Executive; (v) place Executive in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Executive. A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded Executive under this provision are
in addition to any and all rights and remedies otherwise afforded by law.
     The nondisparagement obligations of this Article 7 shall not apply to
communications with law enforcement or required testimony under law or court
process.
ARTICLE 8: MISCELLANEOUS
     8.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Company to:   Oxford Resources GP, LLC
 
      544 Chestnut Street
 
      P.O. Box 427
 
      Coshocton, Ohio 43812
 
      Attention: Chairman of the Board

-11-



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   AIM Infrastructure MLP Fund, L.P.
 
      950 Tower Lane
 
      Suite 800
 
      Foster City, California 94404
 
      Attention: Brian D. Barlow and Matthew P. Carbone
 
       
 
  If to Executive to:   Gregory J. Honish
 
      P.O. Box 64
 
      St. Clairsville, Ohio 43950

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     8.2 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Ohio.
     8.3 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     8.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     8.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.
     8.6 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement or
otherwise all federal, state, city and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal employee
deductions made with respect to Company’s employees generally.
     8.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     8.8 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     8.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
     8.10 Assignment and Assumption. This Agreement shall be binding upon and
inure to the benefit of Company and any successor of Company, by merger or
otherwise. This

-12-



--------------------------------------------------------------------------------



 



Agreement shall also be binding and inure to the benefit of Executive and his
heirs. Except as provided in the preceding provisions of this paragraph 8.10,
this Agreement, and the rights and obligations of the parties hereunder, are
personal and neither this Agreement, nor any right, benefit, or obligation of
either party hereto, shall be subject to voluntary or involuntary assignment,
alienation or transfer, whether by operation of law or otherwise, without the
prior written consent of the other party.
     8.11 Term. This Agreement has a term co-extensive with the term of
employment provided in Article 2. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
The provisions of paragraphs 2.4, 2.5, 4.1, 4.4, 4.5, 4.6, 4.7 and 4.8 and
Articles 5, 6, 7 and 8 shall survive any termination of this Agreement.
     8.12 Entire Agreement. Except as provided in the Excepted Plans/Agreements
(as defined below), as of the Effective Date, this Agreement will constitute the
entire agreement of the parties with regard to the subject matter hereof, and
will contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of Executive by
Company. Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof (other than the Excepted
Plans/Agreements), including without limitation the Existing Agreement, are as
of the Effective Date superseded by this Agreement and null and void and of no
further force and effect. Any modification of this Agreement will be effective
only if it is in writing and signed by the party to be charged. For purposes
hereof, the “Excepted Plans/Agreements” are (i) the written benefit plans and
programs referenced in paragraph 3.3(iii) (and any agreements between Company
and Executive that have been executed under such plans and programs) and
paragraph 4.8, (ii) any signed written agreement contemporaneously or hereafter
executed by Company and Executive and (iii) any exceptions provided for in the
terms of this Agreement.
     8.13 Legal Expenses. If Executive incurs legal costs and expenses
(including reasonable attorneys’ fees) in any contest relating to rights under
this Agreement and prevails in such contest, Company shall reimburse Executive
for his reasonable legal costs and expenses (including reasonable attorneys’
fees) incurred with respect to such contest.
     8.14 Liability Insurance. Company shall maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and shall
provide Executive with coverage under such policy on terms not less favorable
than provided to other Company directors and officers.
     8.15 Arbitration.
     (i) Company and Executive agree to submit to final and binding arbitration
any and all disputes or disagreements concerning the interpretation or
application of this Agreement, the termination of this Agreement, or any other
aspect of the Executive’s employment relationship with Company. Any such dispute
or disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association before a single arbitrator. Arbitration will take place in Columbus,
Ohio, unless the parties mutually agree to a different location. Company and
Executive agree that the decision of the arbitrator will be final and binding on
both parties. Any court having jurisdiction may enter a judgment

-13-



--------------------------------------------------------------------------------



 



upon the award rendered by the arbitrator. The costs of the proceedings shall be
borne equally by the parties unless the arbitrator orders otherwise.
     (ii) Notwithstanding the provisions of paragraph 8.15(i), (a) Company may,
if it so chooses, bring an action in any court of competent jurisdiction for
temporary or preliminary injunctive relief to enforce Executive’s obligations
under Articles 5, 6 or 7 hereof, pending a decision by the arbitrator in
accordance with paragraph 8.15(i), and (b) Executive may, if he so chooses,
bring an action in any court of competent jurisdiction for temporary or
preliminary injunctive relief to enforce Company’s obligations under Article 7
hereof, pending a decision by the arbitrator in accordance with paragraph
8.15(i). In any such action by Company, Executive may raise in such court any
objections that he may have with regard to the enforceability of his obligations
under Articles 5, 6 or 7 hereof.
     8.16 Provisions Regarding Effective Date. As indicated in this Agreement,
this Agreement is effective as of the Effective Date, and accordingly in
connection therewith the parties agree that the following shall apply:
     (i) This Agreement shall from and after its execution by the parties be an
agreement binding upon and enforceable by both Company and Executive subject to
the application of the provisions hereof generally being effective as of the
Effective Date.
     (ii) The employment of Executive by Company shall continue to be governed
by the terms of the Existing Agreement until the Effective Date.
     (iii) In the event that the employment of Executive by Company terminates
at any time prior to the Effective Date, such termination shall be governed by
the terms of the Existing Agreement and this Agreement shall be null and void
and of no force and effect.
     (iv) In the event that the Effective Date does not occur on or before
December 31, 2010, this Agreement shall be null and void and of no force and
effect and the Existing Agreement shall continue in full force and effect.
[Signature page follows.]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
18th day of June, 2010, to be effective as of the Effective Date.

            Oxford Resources GP, LLC

      By:   /s/ Charles C. Ungurean       Name:   Charles C. Ungurean       
Title:   President and Chief Executive Officer          “COMPANY”

      /s/ Gregory J. Honish     Gregory J. Honish              “EXECUTIVE”     
   

-15-